Woods, J.
By chap. .215, sec. 19, of the Rev. Stat., it is provided that “If any person shall fraudulently mortgage, pledge, sell, alienate or convey any of his real or personal estate amounting in value to the sum of one hundred dollars, or shall fraudulently conceal his personal estate of that value, to prevent the attachment or seizure of the same upon mesne process or execution, he shall be punished by imprisonment,” &c.
Section 20 provides that “ If any person shall receive any such mortgage, pledge or conveyance, or shall conceal the property of any debtor of that value, with intent to prevent such attachment or' seizure, he shall be punished in the manner provided in the preceding section.”
The indictment appears to be founded upon the provisions of the section last recited, but charges the defendant with having received the property of the parties named, for the illegal purposes described in the statutes; and the demurrer presents the question whether the statute offence is set forth in the indictment.
*95We think it quite clear that the offence of receiving “ such mortgage, pledge, or conveyance,” as shall be made by a debtor for the purpose described in sec. 19, is not substantially set forth and defined by the words used in the indictment, since they make no mention of any such mortgage, pledge, or conveyance, either in terms or by implication or legal intendment. The indictment charges only the receiving of the property.
It is equally plain that the offence of “concealing” property of the kind and for the purposes described in the second clause of sec. 20, is not implied by the words “did fraudulently receive, ” which are used in the bill.
The statute offence is therefore not set forth, and the demurrer must prevail.

Judgment for the defendants on the demurrer.